Order entered July 30, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01065-CR

                     ARTHUR FRANKLIN MILLER, JR., Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-81265-2013

                                         ORDER
                         Before Justices Lang, Stoddart, and Schenck

       On July 3, 2018, this Court abated this appeal to allow the trial court to transmit a

supplemental clerk’s record containing supplemental findings of fact and conclusions of law,

which we received on July 23, 2018. Accordingly, we REINSTATE this appeal.

       We ORDER appellant to file a supplemental brief or waiver of further briefing by

August 20, 2018. We further ORDER the State to file its brief or waiver of further briefing by

September 10, 2018. See Robinson v. State, 790 S.W.2d 334, 335–36 (Tex. Crim. App. 1990).


                                                    /s/   DAVID J. SCHENCK
                                                          JUSTICE